UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-2117


EDWIN ANTONIO MIRANDA-MENDEZ,

                Petitioner,

          v.

LORETTA E. LYNCH, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   March 15, 2016                  Decided:     March 22, 2016


Before NIEMEYER   and   AGEE,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


John E. Gallagher, Catonsville, Maryland, for Petitioner.
Benjamin C. Mizer, Principal Deputy Assistant Attorney General,
John S. Hogan, Assistant Director, Todd J. Cochran, Office of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Edwin Antonio Miranda-Mendez, a native and citizen of El

Salvador,    petitions    for    review         of    an   order    of    the    Board    of

Immigration    Appeals     (Board)      dismissing           his    appeal       from    the

Immigration    Judge’s     denial      of       his    requests      for    asylum       and

withholding of removal.           We have reviewed the administrative

record,    including     the    transcript           of    Miranda-Mendez’s         merits

hearing,     the    applications       for       relief,      and    all        supporting

evidence.     We conclude that the record evidence does not compel

a ruling contrary to any of the administrative findings of fact,

see   8    U.S.C.   § 1252(b)(4)(B)             (2012),     and     that     substantial

evidence     supports     the     Board’s             decision.           See     INS     v.

Elias-Zacarias, 502 U.S. 478, 481 (1992).                      We accordingly deny

the petition for review for the reasons stated by the Board.

See In re: Miranda-Mendez (B.I.A. Aug. 25, 2015).                           We dispense

with oral argument because the facts and legal contentions are

adequately    presented    in    the    materials          before    this       court    and

argument would not aid the decisional process.

                                                                         PETITION DENIED




                                            2